Exhibit 10.6


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 14th
day of December, 2018 by and between Griffin Capital Real Estate Company, LLC, a
Delaware limited liability company (“GRECO”), Griffin Capital Essential Asset
REIT, Inc. (“GCEAR”), and Griffin Capital Essential Asset Operating Partnership,
L.P. (“GCEAR OP”) (together with GRECO and GCEAR, the “Company”) and Michael J.
Escalante, an individual (the “Executive”).
RECITALS
WHEREAS, the Company is a party to (i) that certain Contribution Agreement dated
as of December 14, 2018, by and among Griffin Capital Company, LLC (“GCC”) and
Griffin Capital, LLC, and other parties as specified therein (the
“Self-Administration Transaction”), and (ii) that certain Merger Agreement dated
as of December 14, 2018, by and among Griffin Capital Essential Asset REIT II,
Inc. (“GCEAR II”), GCEAR, GCEAR OP, and other parties as specified therein (the
“Mergers”), whereby GCEAR II will become a successor to GCEAR; and
WHEREAS, in connection with and conditioned upon the closing of the
Self-Administration Transaction, the Executive’s employment will move from GCC
to GRECO (the “Effective Date”); and
WHEREAS, following the Self-Administration Transaction and continuing through
and after the Mergers (but not conditioned upon the closing of the Mergers),
GRECO, as a subsidiary of GCEAR OP and GCEAR (to be succeeded by GCEAR II upon
the closing of the Mergers), and the Executive desire to establish and continue
their employment relationship on the terms and conditions hereinafter set forth
herein.
NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:
1.
Employment and Duties.



-1-    



--------------------------------------------------------------------------------

Exhibit 10.6


1.1
Employment. GRECO hereby employs the Executive on an at-will basis, subject to
the terms and conditions expressly set forth in this Agreement, including, but
not limited to, Section 5 of this Agreement. The Executive hereby agrees to such
employment on the terms and conditions expressly set forth in this Agreement.

1.2
Position and Duties. The Executive shall serve as (a) Chief Executive
Officer/President of GRECO, and (b) Chief Executive Officer/President and Chief
Investment Officer (CIO) of GCEAR. The Executive shall perform and have the
responsibilities, duties, status and authority customary for each such position
in an organization of the size and nature of GRECO or GCEAR, as applicable,
subject in the case of GRECO to the directives of GRECO’s Manager that is
designated in GRECO’s LLC Operating Agreement, as amended from time to time, and
subject in the case of GCEAR to the directives of the Board of Directors of
GCEAR (the “Board”), and subject as to both entities to such entity’s lawful
policies as in effect from time to time (including, without limitation, business
conduct and ethics policies, as they may be amended from time to time). In
addition, following the Mergers, during the Term, the Company shall cause the
Executive to be appointed (or, following the Listing Date (as defined below),
nominated to stand for election) to the Board (or board of directors of GCEAR
II); provided, however, that the Company shall not be obligated to cause such
nomination if any of the events constituting Cause (as defined below) have
occurred and not been cured.

1.3
No Other Employment; Time Commitment. During the Term, the Executive shall both
(a) devote the Executive’s full business time, energy and skill to the
performance of the Executive’s duties hereunder and (b) hold no other
employment, except that the parties acknowledge that the Executive may continue
his involvement in Escalante Property Ventures and his other personal
investments so long as such activities do not materially interfere with his
duties for the Company. Further, the Executive’s service on the boards of
directors (or similar body) of other business or charitable entities, other than
the Executive’s service on the board of directors of GCEAR II, membership on the
Investment Committees of GIREX, GAHR and PECO, and participation on the GCC
Executive Management Committee, is subject to the prior approval of the Board.
The Executive shall cease outside activities and/or resign from any board or
similar body on which the Executive may then serve if the Board determines that
such activity is engaged in a Competitive Business (as defined below). This
Section 1.3 shall not be construed to prevent the Executive from making passive
outside investments so long as such investments do not require material time of
the Executive or otherwise interfere with the performance of the Executive’s
duties and obligations hereunder. The Executive shall not make any investment in
an enterprise that competes with the Company without the prior written approval
of the Board after full disclosure of the facts and circumstances; provided,
however, that this sentence shall not preclude the Executive from owning up to
two percent (2%) of any class of the securities of a publicly-traded entity (a
“Passive Investment”).



-2-    



--------------------------------------------------------------------------------

Exhibit 10.6


1.4
No Breach of Contract. The Executive hereby represents: (a) that the execution
and delivery of this Agreement by the Executive and the performance by the
Executive of the Executive’s duties hereunder shall not constitute a breach of,
or otherwise contravene, the terms of any other agreement or policy to which the
Executive is a party or otherwise bound; (b) that the Executive has no
information (including, without limitation, confidential information and Trade
Secrets) relating to any other person or entity which would prevent, or be
violated by, the Executive entering into this Agreement or carrying out his
duties hereunder; and (c) that the Executive is not bound by any
confidentiality, Trade Secret or similar agreement with any other person or
entity which would prevent, or be violated by, the Executive (i) entering into
this Agreement or (ii) carrying out his duties hereunder.

1.5
Location. The Executive’s principal place of employment shall be the offices of
the Company located in El Segundo, California. The Executive acknowledges that
he may be required to travel from time to time in the course of performing his
duties hereunder.

2.
Term. The Executive’s employment under this Agreement shall commence on the
Effective Date and shall continue for an initial term of five (5) years. This
Agreement shall thereafter automatically renew for additional one (1) year
periods, unless the Company or the Executive provides at least ninety (90) days’
advance written notice to the other party of its intent not to renew (such
initial term and all subsequent terms are referred to collectively as the
“Term”). Notwithstanding the foregoing, this Agreement and the Term shall end
upon any termination of the Executive’s employment as described in Section 5
below.

3.
Compensation.

3.1
Base Salary. During the Term, the Executive’s base salary (the “Base Salary”)
shall be paid in accordance with GRECO’s regular payroll practices in effect
from time to time, but not less frequently than in monthly installments.
Starting with January 1, 2019, the Executive's Base Salary shall be paid at an
annualized rate of $800,000. Executive's Base Salary shall be reviewed annually
by the Board (or a committee thereof), and subject to increase (but not
decrease) as determined in the sole discretion of the Board (or such committee).

3.2
Annual Incentive Bonus. Beginning January 1, 2019 and continuing for each
calendar year during the Term, in addition to the Base Salary, the Executive
shall be eligible to earn an annual cash bonus opportunity (“Incentive Bonus”).
The parties acknowledge and agree that following the date on which the Company’s
common stock becomes listed on an established stock exchange (the “Listing
Date”), the Company expects to establish an annual bonus program whereby an
Incentive Bonus will be determined by reference to the attainment of Company
performance metrics and/or individual performance objectives. The Executive’s
target, maximum and threshold bonus levels shall be set at a target level of
250%, with a maximum level of 325%, and a threshold level of 175%, of the Base
Salary actually paid for such year, and shall be subject to adjustment, after
the Listing Date, in the sole discretion



-3-    



--------------------------------------------------------------------------------

Exhibit 10.6


of the Compensation Committee of the Board. The determination as to the
Incentive Bonus level achieved for any calendar year shall be made in the sole
discretion of the Compensation Committee of the Board; provided, however, that
for the 2019 and 2020 bonus years, the Executive shall be guaranteed at least a
minimum Incentive Bonus equal to the applicable target bonus level. The Company
shall pay any Incentive Bonus earned for a calendar year to the Executive in a
single cash lump sum payment either (i) with respect to any calendar year that
ends prior to the Listing Date, no later than December 31 of such year or (ii)
with respect to any calendar year that ends after the Listing Date, no later
than March 15 of the calendar year following the calendar year in which such
Incentive Bonus was earned. Any Incentive Bonus payment is subject to the
Executive’s continued employment by the Company or its affiliates through the
last day of the calendar year to which such Incentive Bonus relates.
3.3
Long-Term Incentives. In the first quarter of 2019, the Company shall grant the
Executive an initial grant of a time-vested equity award with respect to either
shares of GCEAR stock (e.g., restricted stock or restricted stock units) or
GCEAR OP units, in a form to be determined by the Compensation Committee of the
Board in consultation with the Executive, with a value equal to $7 million (the
“Initial Equity Award”), subject to four-year vesting and the terms of the
applicable award agreement and plan to be established by the Company consistent
with the recommendations of FTI Consulting presented to and approved by the
Board on December 12, 2018. Following the grant of the Initial Equity Award, the
Executive shall not be eligible to receive another equity award until January
2021, at which time the Company shall propose to grant the Executive an equity
award with a target dollar-denominated value equal to $3.5 million, and which
will be 100% time-vested if the Listing Date has not yet occurred or will be a
minimum of 40% time-vested if the Listing Date has occurred, with the remainder
of such equity award subject to performance-based vesting using
structure/metrics that are commonly used in the REIT industry at that time. Such
2021 equity award shall be subject to the approval of the Compensation Committee
of the Board, which may approve a greater or lesser target value and shall
determine the terms and conditions applicable thereto. The Executive shall be
entitled to additional future equity awards, as determined in the sole
discretion of the Compensation Committee of the Board. Any equity award granted
to the Executive that remains outstanding as of immediately prior to a “change
in control” (as defined in the applicable plan covering the award) of the
Company shall become fully vested and, to the extent applicable, exercisable
immediately prior to such change in control; provided, however, that to the
extent any such award is subject to performance-based vesting requirements,
performance shall be assumed to be at target for any performance period that has
not yet ended.

4.
Benefits.

4.1
Retirement, Welfare and Fringe Benefits. During the Term, the Executive shall be
eligible to participate in all employee retirement (e.g., 401(k), Profit
Sharing,



-4-    



--------------------------------------------------------------------------------

Exhibit 10.6


Executive Deferred Compensation Plan) and welfare benefit plans and programs,
and fringe benefit plans and programs, made available to the Company’s senior
management team generally, in accordance with the terms of such plans and as
such plans or programs may be in effect from time to time. If the Executive
elects to enroll in coverage under the group medical plan coverage offered by
the Company or its affiliates, the Company will pay the full cost of such
coverage for the Executive and the Executive’s spouse and dependents.
4.2
Reimbursement of Business Expenses. During the Term, the Executive shall be
authorized to incur expenses in carrying out the Executive’s duties under this
Agreement and shall be eligible for reimbursement by the Company of all business
expenses the Executive incurs during the Term in connection with carrying out
the Executive’s duties hereunder, subject to GRECO’s expense reimbursement
policies as in effect from time to time.

4.3
Vacation and Other Leave. During the Term, the Executive shall be entitled to
vacation accrual in accordance with Company policies generally applicable to
other senior management of the Company, with full credit for the Executive’s
prior service with GCC, GC LLC, and their affiliates.

4.4
Indemnification. The Executive shall have the benefit of indemnification to the
fullest extent permitted by applicable law, which indemnification shall continue
after the termination of this Agreement (for any reason) for such period as may
be necessary to continue to indemnify the Executive for his acts during the
Term. The Company shall defend the Executive in connection with any such claims
and shall reimburse the reasonable attorneys’ fees and cost directly incurred by
the Executive in connection therewith. During the Term and for such period
thereafter as may be necessary to continue to cover acts of the Executive during
the Term, the Company shall cause the Executive to be covered by the policies of
directors and officers liability insurance covering directors and officers of
the Company (including any tail policy obtained in connection with the Mergers
and the Self-Administration Transaction), in accordance with their terms, to the
maximum extent of the coverage available for any director or officer of the
Company.



5.
Termination of Employment.

5.1
Generally. The Executive’s employment by the Company, and the Term, may be
terminated at any time (a) by the Company with or without Cause, (b) by the
Company in the event that the Executive has incurred a Disability, (c) by the
Executive with Good Reason, (d) by the Executive without Good Reason, or (e) due
to the Executive’s death.

5.2
Notice of Termination. Any termination of the Executive’s employment under this
Agreement (other than because of the Executive’s death) shall be communicated by
written notice of termination from the Company to the Executive, or the
Executive to the Company, which termination shall be effective, subject to any
cure period



-5-    



--------------------------------------------------------------------------------

Exhibit 10.6


provided in Section 5.5 below, (a) no less than thirty (30) days following
delivery of such notice in the event of a termination by the Executive for Good
Reason, or by the Company without Cause or due to Disability (provided that the
Company shall be entitled to pay the Executive Base Salary in lieu of such
notice, in which case payment shall be paid within five (5) business days
following the Executive’s Severance Date (as defined below)), or (b) immediately
in the event of a termination by the Company with Cause or resignation by the
Executive without Good Reason. The notice of termination shall indicate the
specific provision(s) of this Agreement relied upon in effecting the termination
and shall state the specific reason(s) why the termination is being initiated.
5.3
Benefits Upon Termination.

(a)    For Cause or Without Good Reason. If the Executive’s employment by the
Company is terminated during the Term by the Company for Cause or by the
Executive without Good Reason (in any case, the date that the Executive’s
employment by the Company terminates is referred to as the “Severance Date”),
the Company shall have no further obligation to make or provide to the
Executive, and the Executive shall have no further right to receive or obtain
hereunder, any payments or benefits other than (i) payment of (A) any Base
Salary earned but not paid on or before the Severance Date, (B) any accrued and
unpaid vacation time or paid time-off as of the Severance Date, to the extent
that payout is provided by the Company policy or required by applicable law, and
(C) any Incentive Bonus earned by the Executive for the calendar year prior to
the calendar year in which the Severance Date occurs, but not yet paid to the
Executive, (ii) any reimbursement due to the Executive pursuant to Section 4.2
for expenses incurred by the Executive on or before the Severance Date, and
(iii) any accrued or vested benefits or compensation to which the Executive is
entitled under equity compensation, retirement, welfare and fringe benefits or
other employee benefits, or the Executive Deferred Compensation Plan (the
“Accrued Obligations”). Such Accrued Obligations shall be paid at their normal
times in accordance with the Company’s policies and regular payroll practices,
or such sooner date as required by applicable law.
(b)    Death or Disability. If the Executive’s employment by the Company is
terminated during the Term due to the Executive’s death or by the Company due to
the Executive’s Disability, the Company shall pay to the Executive (or his
estate): (i) the Accrued Obligations at the time and in the manner as set forth
in Section 5.3(a) above; (ii) the Executive’s Incentive Bonus for the calendar
year in which the Severance Date occurs, pro-rated for the amount of time the
Executive is employed during such calendar year, assuming target performance and
payable at the normal time such Incentive Bonuses are paid, and (iii) a lump sum
payment equal to twenty-four (24) months of Healthcare Benefits (as defined
below), payable within sixty (60) days following the Severance Date (clauses
(ii) and (iii), collectively, the “Death/Disability Benefit”). In addition, all
outstanding equity awards held by the Executive as of immediately prior to his
Severance Date shall immediately become fully vested


-6-    



--------------------------------------------------------------------------------

Exhibit 10.6


and, to the extent applicable, exercisable (to the extent any such award is
subject to performance-based vesting requirements, performance shall be assumed
to be at target for any performance period that has not yet ended) (the “Equity
Award Vesting”), and the Executive’s account under the Executive Deferred
Compensation Plan shall become vested in full. Payment of the Death/Disability
Benefit is subject to any applicable delay of payment rules pursuant to Section
19 below.
(c)    Without Cause, With Good Reason. If, during the Term, the Executive’s
employment is terminated by the Company without Cause or by the Executive with
Good Reason, the Company shall pay the Executive:
(i)     the Accrued Obligations at the time and in the manner as set forth in
Section 5.3(a) above;
(ii)     a pro-rated Incentive Bonus for the calendar year in which his
Severance Date occurs (assuming target individual performance and actual Company
performance), pro-rated for the amount of time the Executive is employed during
such calendar year and payable at the normal time such Incentive Bonuses are
paid;
(iii)     a lump sum payment due within sixty (60) days following the Severance
Date equal to three (3) times the sum of (A) his Base Salary (at the rate in
effect on the Severance Date, disregarding any reduction constituting Good
Reason) plus (B) the average of the Incentive Bonus paid to the Executive for
the prior two (2) calendar years preceding the year in which the Severance Date
occurs; provided, however, that in the event such Severance Date occurs prior to
the end of two years after the Effective Date, then the amount in clause (B)
shall be determined by using the Executive’s target Incentive Bonus for any such
years not yet elapsed; and
(iv)     a lump sum payment equal to twenty-four (24) months (or, if the
Severance Date occurs prior to December 31, 2020, thirty-six (36) months) of the
total cost of coverage under the Company’s group medical plan for the Executive
and his dependents at the level in effect on the Severance Date (the “Healthcare
Benefits”), payable within sixty (60) days following the Severance Date (clauses
(ii) – (iv) are collectively referred to herein as the “Severance Benefit”).
Payment of the Severance Benefit is subject to any applicable delay of payment
rules pursuant to Section 19 below.
In addition, the Executive shall be entitled to the Equity Award Vesting, and
the Executive’s account under the Executive Deferred Compensation Plan shall
become vested in full.


-7-    



--------------------------------------------------------------------------------

Exhibit 10.6


(d)    Termination Preceding or Following Change in Control. If, during the Term
and within six (6) months preceding, on or twelve (12) months following a Change
in Control of the Company, the Executive’s employment is terminated by the
Company without Cause or by the Executive with Good Reason, then the Executive
shall be entitled to all of the benefits and payments described in Section
5.3(c) above, provided, however, that the Healthcare Benefits shall be
calculated to cover thirty-six (36) months. If such termination occurs within
six (6) months preceding a Change in Control, then any Severance Benefit that
becomes payable pursuant to this Section 5.3(d) that is in addition to an amount
payable pursuant to Section 5.3(c) shall be paid on the later of the date of the
Change in Control and the sixty (60)-day anniversary of the Severance Date. For
purposes of this Section 5.3, a “Change in Control” is defined as a “change in
control event” within the meaning of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), other than the Self-Administration Transaction
and the Mergers.
(e)    Notwithstanding the foregoing provisions of this Section 5.3, if the
Executive breaches the Executive's obligations under Section 6 of this
Agreement, the Executive shall no longer be entitled to receive, and the Company
shall no longer be obligated to pay, any remaining unpaid portion of the
Severance Benefit as of the date of such breach. Any disputes with respect to
the application of this Section 5.3(e) will be subject to Section 17 hereof,
provided that during the pendency of any such dispute, the Company will be
entitled to withhold any payments pursuant to this Section 5.3.
(f)    The foregoing provisions of this Section 5.3 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Company welfare
benefit plan; (ii) the Executive’s rights under COBRA to continue participation
in medical, dental, hospitalization and other benefit plans covered by COBRA; or
(iii) the Executive’s right to any vested equity award or the receipt of
benefits otherwise due in accordance with the terms of the Executive Deferred
Compensation Plan or the Company’s 401(k), profit sharing, and other qualified
retirement plans (if any).
(g)    Payments made to the Executive pursuant to the provisions of this Section
5.3 shall be in lieu of any severance benefits otherwise due to Executive under
any severance pay plan or program maintained by the Company or its affiliates
that covers employees or executives of the Company generally.


-8-    



--------------------------------------------------------------------------------

Exhibit 10.6


5.4    Release; Exclusive Remedy.
(a)    As a condition precedent to any Company obligation (other than Accrued
Obligations) due to the Executive pursuant to Section 5.3(b) or (c), the
Executive (or his estate, as applicable) and the Company shall, within sixty
(60) days following the Severance Date (the full 60-day period being the
“Release Period”), execute and deliver, and not revoke within the applicable
revocation period which ends prior to the end of the Release Period, a general
release substantially in the forms attached hereto as Exhibits A and B,
respectively (provided, however, that Executive shall not be required to execute
a general release as a condition to the receipt of such payments or benefits
unless the Company also executes a general release). If such period for
execution and nonrevocation of the release spans two calendar years, then any
payment that is conditioned upon the execution of such release shall not be made
earlier than the last day of such 60 day period.
(b)    The Executive agrees that the payments and benefits contemplated by
Section 5.3 shall constitute the exclusive and sole remedy for any termination
of his employment during the Term.
5.5
Certain Defined Terms.

(a)    As used herein, “Cause” shall mean that one or more of the following has
occurred:
(i)    the Executive has engaged in deliberate misrepresentation in connection
with, or willful failure to cooperate with, a bona fide internal investigation
by regulatory or law enforcement authorities, after being instructed by the
Company to cooperate, or the willful destruction or failure to preserve
documents or other materials known to be relevant to such investigation and
outside of Company policy or the willful inducement of others to fail to
cooperate or to produce documents or other materials as reasonably requested by
the Company or its legal counsel;
(ii)    the Executive has deliberately failed to perform his material duties at
an appropriate level hereunder, which failure continues for a period of thirty
(30) business days after written demand for corrective action is delivered by
GRECO; provided that Company underperformance to the extent due to business or
market conditions outside of the Executive’s control shall not be considered a
failure hereunder;
(iii) the Executive’s commitment of fraud, embezzlement or willful
misappropriation of funds or property of the Company or its affiliates other
than the occasional, customary and de minimis use of any such entity’s property
for personal purposes;


-9-    



--------------------------------------------------------------------------------

Exhibit 10.6


(iv) the Executive has been convicted of, or pled guilty or nolo contendere to,
a felony (other than a traffic violation) or a misdemeanor involving moral
turpitude, deceit, dishonesty or fraud; or


(v)    the Executive’s breach of any material provision of this Agreement or any
other material agreement between the Executive and the Company, or any of its
affiliates.


No act, or failure to act, on the part of the Executive shall be deemed
“willful” unless done, or omitted to be done, by the Executive in bad faith and
without reasonable belief that his action or omission was in the best interest
of the Company. In order for the Company to terminate the Executive’s employment
for “Cause,” the Company shall have first given written notice of the alleged
grounds purporting to constitute Cause (which notice must be given within thirty
(30) days following the Board’s actual knowledge of the grounds purporting to
constitute Cause) and the same shall not have been cured (if capable of cure, as
reasonably determined by the Board in consultation with the Executive) within
ten (10) business days of such written notice.
    
(b)    As used herein, “Disability” shall mean the disability of the Executive
as determined in accordance with the group long-term disability plan offered to
employees of GRECO, or in the absence of such a plan, the inability of the
Executive, with or without reasonable accommodation, to perform the Executive’s
essential duties and responsibilities under this Agreement for a period of more
than one hundred twenty (120) consecutive days or one hundred and eighty (180)
nonconsecutive days during any twelve (12) month period by reason of a mental or
physical disability as determined by the Board in its reasonable discretion
following consultation with a physician selected by the Company or its insurers
and reasonably acceptable to the Executive or the Executive’s legal
representative.
(c)    As used herein, “Good Reason” shall mean that one or more of the
following has occurred without the Executive’s written consent:
(i)     the Company’s material breach of this Agreement (excluding any delay of
payment required or permitted under Code Section 409A), which includes but is
not limited to: a material diminution of the Executive’s duties,
responsibilities, title or authority without his consent;
(ii)     a material reduction in the Executive’s Base Salary or material failure
to pay such amount, or a material reduction in the Incentive Bonus threshold,
target and/or maximum opportunities;
(iii)     Executive's required re-location to a worksite location which is more
than fifteen (15) miles from El Segundo, California;
(iv)     the Company’s failure to require any successor of the Company to assume
and perform this Agreement; or


-10-    



--------------------------------------------------------------------------------

Exhibit 10.6


(v)    the Company’s nonrenewal of this Agreement when the Executive is willing
and able to continue under this Agreement and no Cause otherwise exists.
provided that, in any such case, the Executive provides written notice to GRECO
that the event giving rise to such claim of Good Reason has occurred within
sixty (60) calendar days after the occurrence of such event, and such Good
Reason remains uncured thirty (30) calendar days after the Executive has
provided such written notice; provided further that any resignation of the
Executive’s employment for “Good Reason” occurs no later than sixty (60) days
following the expiration of such cure period.
5.6
Resignation from Directorships and Officerships. The termination of the
Executive’s employment with the Company for any reason shall constitute the
Executive’s resignation from (a) any director, officer or employee position the
Executive holds with the Company, or any of its affiliates and (b) all fiduciary
positions (including as a trustee) the Executive holds with respect to any
employee benefit plans or trusts established by the Company, or any of its
affiliates, except, in each case, from the Board or the board of directors of
GCEAR II. The Executive agrees that this Agreement shall serve as written notice
of resignation in this circumstance.

5.7
Limitation on Benefits.

(a)    Best Pay Cap. Notwithstanding any other provision of this Agreement, in
the event that any payment or benefit received or to be received by the
Executive (including any payment or benefit received in connection with a
termination of the Executive’s employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement) (all such payments and
benefits being hereinafter referred to as the “Total Payments”) would be subject
(in whole or part), to the excise tax imposed under Section 4999 of the Code
(the “Excise Tax”), then, after taking into account any reduction in the Total
Payments provided by reason of Section 280G of the Code in such other plan,
arrangement or agreement, the cash severance payments under this Agreement shall
first be reduced, and the noncash severance payments hereunder shall thereafter
be reduced, to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax but only if (i) the net amount of such Total Payments,
as so reduced (and after subtracting the net amount of federal, state and local
income taxes on such reduced Total Payments and after taking into account the
phase out of itemized deductions and personal exemptions attributable to such
reduced Total Payments) is greater than or equal to (ii) the net amount of such
Total Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such Total Payments and the amount of
Excise Tax to which the Executive would be subject in respect of such unreduced
Total Payments and after taking into account the phase


-11-    



--------------------------------------------------------------------------------

Exhibit 10.6


out of itemized deductions and personal exemptions attributable to such
unreduced Total Payments).
(b)    Certain Exclusions. For purposes of determining whether and the extent to
which the Total Payments will be subject to the Excise Tax, (i) no portion of
the Total Payments the receipt or enjoyment of which the Executive shall have
waived at such time and in such manner as not to constitute a “payment” within
the meaning of Section 280G(b) of the Code shall be taken into account; (ii) no
portion of the Total Payments shall be taken into account which, in the written
opinion of an independent, nationally recognized accounting firm (the
“Independent Advisors”) mutually selected by the Company and the Executive, does
not constitute a “parachute payment” within the meaning of Section 280G(b)(2) of
the Code (including by reason of Section 280G(b)(4)(A) of the Code) and, in
calculating the Excise Tax, no portion of such Total Payments shall be taken
into account which, in the opinion of Independent Advisors, constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in
Section 280G(b)(3) of the Code) allocable to such reasonable compensation; and
(iii) the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by the Independent Advisors
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code.
(c)    Private Company Exclusion. Notwithstanding the foregoing, for so long as
the Company is described in Section 280G(b)(5)(A)(ii)(I) of the Code, if any
portion of the Total Payments would be subject to the Excise Tax then, to the
extent, if any, the Executive elects to waive the right to receive such payments
or benefits unless shareholder approval is obtained in accordance with Section
280G(b)(5)(B) of the Code, the Company shall prepare and deliver to its
stockholders the disclosure required by Section 280G(b)(5)(B) of the Code with
respect to the Total Payments and shall use commercially reasonable efforts to
obtain the approval of the Company’s stockholders in accordance with Section
280G(b)(5)(B) of the Code and the regulation codified at 26 C.F.R. §1.280G-1.
6.
Protective Covenants. All references to the Company in this Section 6, and each
of its subsections, refer to the Company and its affiliates. Executive
acknowledges and agrees that the Company has developed intellectual property,
Trade Secrets and Confidential Information to assist it in its business.
Executive further acknowledges and agrees that the Company has substantial
relationships with prospective or existing customers, as well as customer good
will associated with its ongoing businesses. The Company employs or will employ
Executive in a position of trust and confidence, and may provide Executive with
extraordinary or specialized training in furtherance of Executive's duties
hereunder. Executive therefore acknowledges and agrees that the Company has a
right to protect these legitimate business interests. The Executive expressly
agrees that the covenants in this Section 6 shall continue in effect as set
forth herein regardless of whether the Executive is then entitled to receive any
further payments or benefits from the Company. It is further



-12-    



--------------------------------------------------------------------------------

Exhibit 10.6


understood that the covenants contained in this Section 6 survive the Term and
bind the Executive as long as he is employed by the Company and, in certain
instances, for a period of time thereafter.
6.1
Confidential Information.

(a)    Subject to Section 6.1(c), the Executive agrees at all times to hold in
strictest confidence, and not to use, except for the benefit of the Company, any
of the Company’s Trade Secrets or Confidential Information or to disclose to any
person, firm or entity any of the Company’s Trade Secrets or Confidential
Information except (i) as authorized in writing by the Company Board, (ii) as
authorized by the Company’s management, pursuant to a written non-disclosure
agreement, or (iii) as required by law.
(i)    For purposes of this Agreement, "Trade Secrets" shall mean any of
information of the Company, without regard to form, including, but not limited
to, technical or non-technical data, a formula, a pattern, a compilation, a
program, a device, a method, a technique, a drawing, a process, financial data,
financial plans, product plans, or a list of actual or potential customers or
suppliers, which is not commonly known by or available to the public and which
information (A) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and (B)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.


(ii)    For purposes of this Agreement, "Confidential Information" shall mean
any data and information (A) relating to the business of the Company, regardless
of whether the data or information constitutes a Trade Secret; (B) disclosed to
Executive or of which he/she became aware of as a consequence of Executive's
relationship with the Company; (C) having value to the Company; (D) not
generally known to competitors of the Company; and (E) which includes Trade
Secrets, methods of operation, names of customers, price lists, financial
information and projections, route books, personnel data, and similar
information; provided, however, that Confidential Information shall not mean
data or information which has been voluntarily disclosed to the public by the
Company, except where such public disclosure has been made by the Executive
without authorization from the Company, which has been independently developed
and disclosed by others, or which has otherwise entered the public domain
through lawful means.


(b)    The Executive agrees that he will not, during the Term, knowingly
improperly use or disclose any proprietary information or trade secrets of any
former employer and that he will not bring onto the premises of the Company any
proprietary information belonging to such employer unless consents to in writing
by such employer.




-13-    



--------------------------------------------------------------------------------

Exhibit 10.6


(c)    The Defend Trade Secrets Act (18 U.S.C. § 1833(b)) states: “An individual
shall not be held criminally or civilly liable under any federal or state Trade
Secret law for the disclosure of a Trade Secret that (A) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.” Accordingly, the Executive shall have the right to disclose in
confidence Trade Secrets to federal, state, and local government officials, or
to an attorney, for the sole purpose of reporting or investigating a suspected
violation of law. The Executive shall also have the right to disclose Trade
Secrets in a document filed in a lawsuit or other proceeding, but only if the
filing is made under seal and protected from public disclosure. Nothing in this
Agreement is intended to conflict with 18 U.S.C. § 1833(b) or create liability
for disclosures of Trade Secrets that are expressly allowed by 18 U.S.C. §
1833(b).


6.2
No Competing Employment. During the Executive’s employment with the Company (the
“Restricted Period”), the Executive shall not directly, or by assisting others,
engage in the business of net lease office and industrial commercial real estate
(the “Competitive Business”) in any capacity identical with or corresponding to
the capacity or capacities in which employed by the Company, anywhere within the
areas(s) where Executive is working and/or for which the Executive is
responsible; provided, that the Executive may make Passive Investments, and
provided further that the Executive may provide services to any business or
entity that has a line of business, division, subsidiary or other affiliate that
is a Competitive Business if, during the Restricted Period, the Executive is not
employed directly in such line of business or division or by such subsidiary or
other affiliate that is a Competitive Business and is not involved directly in
the management, supervision or operations of such line of business, division,
subsidiary or other affiliate that is a Competitive Business. The parties
acknowledge and agree that, if necessary to determine the reasonable geographic
scope of this restraint, the Company may rely on appropriate documentation and
evidence outside the provisions of this Agreement.

6.3
Non-Solicitation of Employees. During the Restricted Period and for the 18-month
period following the Executive’s Severance Date, the Executive shall not
directly or indirectly solicit, induce, recruit, encourage, or hire (or attempt
any of the foregoing actions) or otherwise cause (or attempt to cause) any
employee or individual independent contractor of the Company to leave his or her
employment or engagement with the Company for employment with the Executive or
with any other entity or person, or otherwise interfere with or disrupt (or
attempt to disrupt) the employment or service relationship between any such
individual and the Company. The Executive will not be deemed to have violated
this Section 6.3 if employees respond to general advertisements for employment
or if the Board provides unanimous prior written consent to the activities of
the Executive (all such requests for consent will be given good faith
consideration by the Board).



-14-    



--------------------------------------------------------------------------------

Exhibit 10.6


6.4
Non-Solicitation of Customers. During his employment with the Company and
thereafter, the Executive shall not use any Trade Secret to solicit, induce, or
encourage any customer, client, vendor, or other party doing business with any
member of the Company and its subsidiaries and affiliates to terminate its
relationship therewith or transfer its business from any member of the Company
and its subsidiaries and affiliates and the Executive shall not initiate
discussion with any such person for any such purpose or authorize or knowingly
cooperate with the taking of any such actions by any other individual or entity.

6.5
Non-Disparagement. The Executive agrees that at no time during his employment
with the Company or thereafter shall he make, or cause or assist any other
person to make, any statement or other communication to any third party which
impugns or attacks, or is otherwise critical of, the reputation, business or
character of the Company or any of its affiliates, or any of their respective
directors or officers. The Company agrees, in turn, that it will not make, in
any authorized corporate communications to third parties, and it will direct the
members of the various boards and senior executives, in each case, of the
Company, not to make, cause or assist any other person to make, any statement or
other communication to any third party which impugns or attacks, or is otherwise
critical of, the reputation, business or character of the Executive.

6.6
Returning Company Documents. The Executive agrees that at the time of leaving
the employ of the Company, he will deliver to the Company (and will not keep in
his possession, recreate or deliver to anyone else) any and all records, data,
notes, reports, proposals, lists, specifications, drawings, blueprints,
sketches, materials, equipment, other documents or property containing
Confidential Information or Trade Secrets, or reproductions of any items
developed by Executive pursuant to his employment with the Company or otherwise
belonging to the Company, its successors or assigns, including, but not limited
to, those records maintained pursuant to Section 6.2(c). The Executive is
permitted to retain any electronic devices issued to him by the Company,
provided the Company’s Information Technology department must be permitted by
the Executive to first remove any Trade Secrets and/or Confidential Information
contained thereon. The Executive is not required to return any personal items,
documents, files, or materials containing personal information (except to the
extent such materials also contain Trade Secrets or Confidential Information);
or documents or agreements (a) of which he is a party that pertain to his
compensation and/or benefits (e.g., plan summaries and documents), regardless of
whether such documents or agreements contain Trade Secrets or Confidential
Information or (b) that is publicly available.

6.7
Understanding of Covenants. The Executive represents that he (a) is familiar
with the foregoing confidentiality, invention assignment, non-solicitation,
non-competition and nondisparagement covenants, (b) is fully aware of his
obligations hereunder, (c) agrees to the reasonableness of the length of time,
scope and geographic coverage of the foregoing covenants, and (d) agrees that
such



-15-    



--------------------------------------------------------------------------------

Exhibit 10.6


covenants are necessary to protect the Confidential Information and Trade
Secrets, and the proprietary information, good will, stable workforce, and
customer relations of the Company. The Executive acknowledges and agrees that
such covenants shall be construed as agreements independent of each other and of
any provision of this or any other contract between the parties hereto; that
should any part or provision of any covenant be held invalid, void or
unenforceable in any court of competent jurisdiction, such invalidity, voidness
or unenforceability shall not render invalid, void or unenforceable any other
part or provision of this Agreement.  If any portion of the foregoing provisions
is found to be invalid or unenforceable by a court of competent jurisdiction
because its duration, the territory, the definition of activities or the
definition of information covered is considered to be invalid or unreasonable in
scope, the invalid or unreasonable term shall be redefined, or a new enforceable
term provided, such that the intent of the Company and Executive in agreeing to
the provisions of this Agreement will not be impaired and the provision in
question shall be enforceable to the fullest extent of the applicable laws.
Executive further acknowledges and agrees that the existence of any claim or
cause of action by Executive against the Company, whether predicated upon this
or any other contract, shall not constitute a defense to the enforcement by the
Company of said covenants.
Initials of Parties:
Company
/s/ JB
Date
12/14/2018
GCEAR
/s/ JB
Date
12/14/2018
GCEAR OP
/s/ JB
Date
12/14/2018
Executive
/s/ ME
Date
12/14/2018



6.8
Remedy for Breach. The Executive agrees that a breach of any of the covenants of
this Section 6 would cause material and irreparable harm to the Company that
would be difficult or impossible to measure, and that damages or other legal
remedies available to the Company for any such injury would, therefore, be an
inadequate remedy for any such breach. Accordingly, the Executive agrees that if
he breaches any term of this Section 6, the Company shall be entitled, in
addition to and without limitation upon all other remedies the Company may have
under this Agreement, at law or otherwise, to obtain injunctive or other
appropriate equitable relief, without bond or other security, to restrain any
such breach. Claims for damages and equitable relief in any court shall be
available to the Company in lieu of, or prior to or pending determination in any
arbitration proceeding. In the event the enforceability of any of the terms of
this Agreement shall be challenged in court and the Executive is not enjoined
from breaching any of the protective covenants, then if a court of competent
jurisdiction finds that the challenged protective covenant is enforceable, the
time periods shall be deemed tolled upon the filing of the lawsuit challenging
the enforceability of this Agreement until the dispute is finally resolved and
all periods of appeal have expired.





-16-    



--------------------------------------------------------------------------------

Exhibit 10.6


7.
Defense of Claims. The Executive agrees that, during the Term, and for a period
of five (5) years after termination of the Executive’s employment, upon request
from the Company, the Executive will cooperate with the Company, or each of its
affiliates, in the defense of any claims or actions that may be made by or
against the Company, or such affiliate that affect the Executive’s prior areas
of responsibility, except (a) if the Executive’s reasonable interests are
adverse to the Company or such affiliate in such claim or action or (b) if such
cooperation unreasonably interferes with the Executive’s then-current
employment. The Company agrees that it shall reimburse the reasonable out of
pocket costs and reasonable attorney fees the Executive actually incurs in
connection with him providing such assistance or cooperation to the Company,
GCEAR or one of their affiliates in accordance with the Company’s standard
policies and procedures as in effect from time to time, provided that the
Executive shall have obtained prior written approval from the Company for any
travel or legal fees and expenses incurred by him in excess of $10,000 in
connection with his obligations under this Section 7. In addition, the Company
shall pay the Executive for his time spent in providing such cooperation at an
hourly rate equal to his Base Salary as of his Severance Date (disregarding any
reduction that constitutes Good Reason) divided by 2,080, subject to reasonable
substantiation.

8.
Source of Payments. All payments provided under this Agreement, other than
payments made pursuant to a plan which provides otherwise, shall be paid in cash
from the general assets of the Company or its affiliates, and no special or
separate fund shall be established, and no other segregation of assets shall be
made, to assure payment. The Executive shall have no right, title or interest
whatsoever in or to any investments which the Company may make to aid the
Company in meeting its obligations hereunder. To the extent that any person
acquires a right to receive payments from the Company hereunder, such right
shall be no greater than the right of an unsecured creditor of the Company.

9.
Withholding. Notwithstanding anything else herein to the contrary, the Company
or any of its affiliates may withhold (or cause there to be withheld, as the
case may be) from any amounts otherwise due or payable under or pursuant to this
Agreement, or any other compensation payable to the Executive, such federal,
state and local income, employment, or other taxes or other amounts as may be
required to be withheld pursuant to any applicable law, regulation or contract.

10.
Assignment; Binding Effect.



-17-    



--------------------------------------------------------------------------------

Exhibit 10.6


(a)    By the Executive. This Agreement and any and all rights, duties,
obligations or interests hereunder shall not be assignable or delegable by the
Executive.
(b)    By the Company. This Agreement and all of the Company’s rights and
obligations hereunder shall not be assignable, except as incident to such
entity’s reorganization, merger or consolidation, or transfer of all or
substantially all of its assets.
(c)    Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto, any successors to or assigns of the Company and
the Executive’s heirs and the personal representatives of the Executive’s
estate.
11.
Number and Gender. Where the context requires, the singular shall include the
plural, the plural shall include the singular, and any gender shall include all
other genders.

12.
Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

13.
Governing Law. This Agreement, and all questions relating to its validity,
interpretation, performance and enforcement, as well as the legal relations
hereby created between the parties hereto, shall be governed by and construed
under, and interpreted and enforced in accordance with, the laws of the State of
California.

14.
Survival of Certain Provisions. The rights and obligations set forth in Sections
5, 6, 7, 9, 13, 15, 17 and 20 shall survive any termination or expiration of
this Agreement.

15.
Entire Agreement. This Agreement, along with the award agreement evidencing the
Initial Equity Award pursuant to Section 3.3, embody the entire agreement of the
parties hereto respecting the matters within its scope. As of the date hereof,
this Agreement supersedes all prior and contemporaneous agreements of the
parties hereto that directly or indirectly bear upon the subject matter hereof.
Any prior negotiations, correspondence, agreements, proposals or understandings
relating to the subject matter hereof shall be deemed to be of no force or
effect, and the parties to any such other negotiations, commitments, agreements
or writings shall have no further rights or obligations thereunder. There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as expressly set
forth herein.

16.
Modifications, Waivers. This Agreement may not be amended, modified or changed
(in whole or in part), except by an instrument in writing signed by both parties
hereto. The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.

17.
Arbitration. Except for the limited right to seek temporary injunctive relief in
a court pursuant to Section 6 (in which case the underlying dispute remains
subject to arbitration), the parties agree that to the extent permitted by law,
any dispute or controversy arising out



-18-    



--------------------------------------------------------------------------------

Exhibit 10.6


of, relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof, or the
Executive’s employment by the Company or any termination thereof, will be
settled by arbitration to be held at a location in Los Angeles, California in
accordance with the Federal Arbitration Act and the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association, which can be found at
https://www.adr.org/sites/default/files/document_repository/EmploymentRules_Web_0.pdf.
The arbitrator may grant injunctions or other relief in such dispute or
controversy. The decision of the arbitrator will be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction. The arbitrator shall
have the authority to award the prevailing party, if any, as determined by the
arbitrator, all of its costs and fees, including arbitrators' fees,
administrative fees, travel expenses, out-of-pocket expenses such as copying and
telephone, court costs, witness fees and attorneys' fees.
Initials of Parties:
Company
/s/ JB
Date
12/14/2018
GCEAR
/s/ JB
Date
12/14/2018
GCEAR OP
/s/ JB
Date
12/14/2018
Executive
/s/ ME
Date
12/14/2018



18.
Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given and made if (a) delivered by hand, (b) otherwise delivered
against receipt therefore, or (c) sent by overnight courier, signature required.
Any notice shall be duly addressed to the parties as follows:

if to GRECO, GCEAR, or GCEAR OP:


Griffin Capital Real Estate Company, LLC
Griffin Capital Plaza
1520 E. Grand Avenue
El Segundo, CA 90245
Attention: Howard Hirsch, Chief Legal Officer
Email: hhirsch@griffincapital.com


if to the Executive, to the address most recently on file in the payroll records
of the Company.


19.
Code Section 409A. All payments that may be made and benefits that may be
provided pursuant to this Agreement are intended to qualify for an exclusion
from Section 409A of the Code and any related regulations or other
pronouncements thereunder (“Section 409A”) and, to the extent not excluded, to
meet the requirements of Section 409A. To the extent permitted under Section
409A, any separate payment or benefit under this Agreement or otherwise shall
not be deemed “nonqualified deferred compensation” subject to Section



-19-    



--------------------------------------------------------------------------------

Exhibit 10.6


409A to the extent provided in the exceptions in Treasury Regulation Section
1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other applicable exception or
provision of Section 409A. All payments of nonqualified deferred compensation
subject to Section 409A to be made upon a termination of employment under this
Agreement may only be made upon the Executive’s “separation from service” from
the Company (within the meaning of Section 409A, a “Separation from Service”).
None of the payments under this Agreement are intended to result in the
inclusion in Executive's federal gross income on account of a failure under
Section 409A(a)(1). The parties intend to administer and interpret this
Agreement to carry out such intentions. However, the Company does not represent,
warrant or guarantee that any payments that may be made pursuant to this
Agreement will not result in inclusion in Executive's gross income, or any
penalty, pursuant to Section 409A(a)(1) or any similar state statute or
regulation. Notwithstanding any other provision of this Agreement, to the extent
that the right to any payment (including the provision of benefits) hereunder
provides for the “deferral of compensation” within the meaning of Section
409A(d)(1), the payment shall be paid (or provided) in accordance with the
following:
(a) Notwithstanding anything to the contrary in this Agreement, no compensation
or benefits, including without limitation any severance payments or benefits
payable under Section 5 hereof, shall be paid to the Executive during the six
(6)-month period following the Executive’s Separation from Service if paying
such amounts at the time or times indicated in this Agreement would be a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code. If the
payment of any such amounts is delayed as a result of the previous sentence,
then the amount of any payment that would otherwise be paid to the Executive
during this period shall instead be paid to the Executive on the first day of
the seventh month following the date of Separation from Service (or such earlier
date upon which such amount can be paid under Section 409A without resulting in
a prohibited distribution, including as a result of the Executive’s death). Each
payment hereunder is intended to constitute a separate payment from each other
payment for purposes of Treasury Regulation Section 1.409A-2(b)(2), and any
right to a series of installment payments pursuant to this Agreement is to be
treated as a right to a series of separate payments.
(b) To the extent that any payments or reimbursements provided to the Executive
under this Agreement are deemed to constitute compensation to the Executive to
which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply, such amounts
shall be paid or reimbursed reasonably promptly, but not later than December 31
of the year following the year in which the expense was incurred. The amount of
expenses or benefits eligible for reimbursement, payment or provision during a
calendar year shall not affect the expenses or benefits eligible for
reimbursement, payment or provision in any other calendar year.
20.
Joint and Several Liability. Each of GRECO, GCEAR and GCEAR OP shall be jointly
and severally liable for all obligations of each hereunder.

21.
Severability. If any provision of this Agreement is held invalid or
unenforceable, the remainder of this Agreement shall nevertheless remain in full
force and effect, and if any provision is held invalid or unenforceable with
respect to particular circumstances, it shall



-20-    



--------------------------------------------------------------------------------

Exhibit 10.6


nevertheless remain in full force and effect in all other circumstances, to the
fullest extent permitted by law.
22.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.

23.    Legal Counsel; Mutual Drafting. Each party recognizes that this is a
legally binding contract and acknowledges and agrees that they have had the
opportunity to consult with legal counsel of their choice. Each party has
cooperated in the drafting, negotiation and preparation of this Agreement.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against either party on the basis of that party being the drafter of
such language. The Executive agrees and acknowledges that he has read and
understands this Agreement, is entering into it freely and voluntarily, and has
been advised to seek counsel prior to entering into this Agreement and has had
ample opportunity to do so.
(Signature page follows)




-21-    



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.
“GRECO”
GRIFFIN CAPITAL REAL ESTATE COMPANY, LLC

By: /s/ Javier F. Bitar                    
Name: Javier F. Bitar                
Title: Chief Financial Officer                


“GCEAR”
GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC.

By: /s/ Javier F. Bitar                
Name: Javier F. Bitar                
Title: Chief Financial Officer            


“GCEAR OP”
GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P.

By: /s/ Javier F. Bitar
Name: Javier F. Bitar
Title: Chief Financial Officer            


“EXECUTIVE”
/s/ Michael J. Escalante                

Michael J. Escalante






-22-    

